DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In claim 1, “the electrode terminals” are considered to be defined as they are well known components of the claimed positive and negative electrodes, and they are also further defined by their relative positioning as required in the claim. 
Allowable Subject Matter
Claims 1-9 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 requires a connection module to be assembled to a power storage element stack including a plurality of power storage element arrays in each of which power storage elements each including positive electrodes and negative electrodes are arranged, the connection module comprising: a plurality of bus bars that electrically connects the electrode terminals between the power storage elements that are adjacent in each of the power storage element arrays; a plurality of bus bar housing parts each housing each of the bus bars; a plurality of first hinge linking parts that links the bus bar housing parts in a direction where the power storage elements are arranged, and expands and contracts in the direction where the power storage elements are arranged; a plurality of inter-array bus bars that electrically connects an electrode terminal of one power storage element array and an electrode terminal of another power storage element array; a plurality of inter-array bus bar housing parts each housing each of the inter-array bus bars; and an angle adjusting part adjusting an inclination angle of each of the inter-array bus bar housing parts from a direction perpendicular to the direction where the power storage elements are arranged in a plan view. This configuration absorbs the displacement from the pitch adjusting means that absorbs the pitch tolerance or accumulated tolerance in each power storage element array [0003, 0004]. 
Prior art reference US PGPub 2014/03154551 discloses a battery wiring module comprising bus bars 11 and resin protectors 20 to accommodate the bus bars [0041, Figure 3]. Long bus bars 11A 
Prior art reference US PGPub 20140238723 discloses a bus bar module wherein an anode of one battery and the cathode of an adjacent battery are connected in series [0031, 0033]. The bus bar connecting the adjacent batteries has a movable hinge [0013]. 
Prior art reference US PGPub 20190288265 discloses a bus bar to electrically connect different laterally placed battery packs and a bus bar cover [Abstract, Figure 2]. Like the previous reference, a hinge portion is used, but in the lateral direction between two different battery packs [Figure 2], and an inclination angle may be adjusted [0064]. However, the adjusted angle is from a direction parallel to the direction where the batteries are arranged in a plan view, as opposed to from a direction perpendicular to the direction where the batteries are arranged in a plan view as required by the claims [Figures 2, 3 and 4]. To achieve the claimed adjusted angle, the claimed invention uses flexible ribs for the inter-array bus bar housing that different from the claimed hinge part as opposed to two different hinge parts [0007, Figure 7]. 
Prior art reference US PGPub 2014/0315441 uses an alternate method wherein oval through holes are used to absorb the displacement from pitch [0079, Figure 2] in a battery wiring module [Abstract]. 
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of a connection module to be assembled to a power storage element stack including a plurality of power storage element arrays in each of which power storage elements each including positive electrodes and negative electrodes are arranged, the connection module comprising: a plurality of bus bars that electrically connects the electrode terminals between the power storage elements that are adjacent in each of the power storage element arrays; a plurality of bus bar housing parts each housing each of the bus bars; a plurality of first hinge linking parts that links the bus bar housing parts in a direction where the power storage elements are arranged, and expands and contracts in the direction where the power storage elements are arranged; a plurality of inter-array bus bars that electrically connects an electrode terminal of one power storage element array .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725